81534: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-26899: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81534


Short Caption:TRP FUND VI, LLC VS. PENNYMAC LOAN SERVS., LLCCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A697297Classification:Civil Appeal - General - Other


Disqualifications:Case Status:En Banc Reconsider Filed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:08/06/2020 / Boyer, JohnSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantTRP Fund VI, LLCJohn Henry Wright
							(The Wright Law Group)
						


RespondentBank of America, N.A.Jamie K. Combs
							(Former)
						
							(Akerman LLP/Las Vegas)
						Melanie D. Morgan
							(Akerman LLP/Las Vegas)
						Ariel E. Stern
							(Akerman LLP/Las Vegas)
						Natalie L. Winslow
							(Akerman LLP/Las Vegas)
						Lilith V. Xara
							(Akerman LLP/Las Vegas)
						


RespondentPennymac Loan Services, LLCJamie K. Combs
							(Former)
						
							(Akerman LLP/Las Vegas)
						Melanie D. Morgan
							(Akerman LLP/Las Vegas)
						Ariel E. Stern
							(Akerman LLP/Las Vegas)
						Natalie L. Winslow
							(Akerman LLP/Las Vegas)
						Lilith V. Xara
							(Akerman LLP/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


07/28/2020Filing FeeFiling Fee due for Appeal. (SC)


07/28/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-27470




07/28/2020Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days. (SC)20-27472




07/28/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-27474




08/04/2020Filing FeeFiling Fee Paid. $250.00 from The Wright Law Group.  Check no. 3663. (SC)


08/05/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)20-28621




08/06/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: John Walter Boyer. (SC)20-29045




08/12/2020Order/ProceduralFiled Order Directing Appellant to File Case Appeal Statement.  Due:  7 days.  (SC)20-29728




08/12/2020Notice of Appeal DocumentsFiled Case Appeal Statement. (SC).20-29739




08/26/2020Docketing StatementFiled Appellant's Civil Docketing Statement (SC)20-31514




08/26/2020Settlement Program ReportFiled ECAR/Other. The premediation conference is continued until September 23, 2020, at 1:30 PM. (SC)20-31531




08/27/2020Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge (Docketing Statement) (SC)20-31557




08/27/2020Notice/IncomingFiled Appellant's Proof of Service on the Settlement Judge. (SC)20-31582




10/02/2020Settlement Program ReportFiled ECAR/Other. The premediation conference is continued to September 30, 2020. (SC).20-36356




10/05/2020Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC).20-36555




10/07/2020Settlement Order/ProceduralFiled Order Removing from Settlement Program and Reinstating Briefing. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief. (SC)20-36740




10/08/2020Notice/IncomingFiled Appellant's Certificate of No Transcript Request. (SC)20-37031




12/23/2020MotionFiled Stipulation to Extend Time to File Appellant's Opening Brief.  (SC)20-46467




12/24/2020Notice/OutgoingIssued Notice - Stipulation Approved.  Appellant's Opening Brief and Appendix due:  February 2, 2021.  (S)C20-46518




02/02/2021BriefFiled Appellant's Opening Brief. (SC)21-03239




02/02/2021AppendixFiled Appendix to Opening Brief. Volume I. (SC)21-03240




02/02/2021AppendixFiled Appendix to Opening Brief. Volume II. (SC)21-03241




02/10/2021Notice/IncomingFiled Respondents' Notice of Appearance for Natalie L. Winslow, Esq. (SC)21-04030




02/12/2021Notice/IncomingFiled Respondents' Notice of Appearance for Melanie D. Morgan, Esq. (SC)21-04323




03/01/2021MotionFiled Stipulation for Time Extension for Respondents' Answering Brief.  (SC)21-05912




03/01/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Respondents' Answering Brief due: April 5, 2021. (SC)21-05917




04/05/2021MotionFiled Respondents' First Motion for Time Extension for Respondents' Answering Brief. (SC)21-09762




04/09/2021Order/ProceduralFiled Order Granting Motion.  Respondents shall have until May 5, 2021, to file and serve the answering brief.  (SC)21-10317




05/05/2021BriefFiled Respondents' Answering Brief. (SC)21-12957




05/25/2021Notice/IncomingFiled Notice of Appearance. Lilith V. Xara, Esq., of Akerman LLP appearing as counsel for respondent PennyMac Loan Services.  (SC)21-14969




05/25/2021Notice/IncomingFiled Notice of Disassociation of Counsel.  Jamie K. Combs, Esq. is no longer associated with the law firm of Akerman LLP.  (SC)21-14974




05/27/2021Notice/IncomingFiled Respondents' Notice of Disassociation of Jamie K. Combs, Esq. (SC)21-15187




06/04/2021BriefFiled Appellant's Reply Brief. (SC)21-16114




06/07/2021Case Status UpdateBriefing Completed/To Screening. (SC)


09/16/2021Order/DispositionalFiled Order Vacating and Remanding. "ORDER the judgement of the district court VACATED AND REMAND this matter to the district court for proceedings consistent with this order." [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] JH/LS/MG. (SC)21-26899




10/01/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. respondents' petition for rehearing due: October 18, 2021. (SC)21-28298




10/18/2021Post-Judgment PetitionFiled Respondents' Petition for Rehearing. (SC)21-29876




10/18/2021Filing FeeFiling fee paid. E-Payment $150.00 from Lilith V. Xara. (SC)


10/28/2021Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c).  (SC)21-31183




11/10/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondents shall have until November 29, 2021, to file and serve the petition for en banc reconsideration.  (SC)21-32404




11/29/2021Post-Judgment PetitionFiled Respondents' Petition for En Banc Reconsideration. (SC)Y21-33997





Combined Case View